 Fill in this information to identify the case:

 United States Bankruptcy Court for the:


 Southern
 ____________________             New York
                      District of _________________
                                        (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                   Check if this is an
                                                                                                                                      amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                           MatlinPatterson Global Opportunities Partners II L.P.
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer                2 ___
                                              ___ 0 – ___0 ___0___ 2___ ___
                                                                        8 ___
                                                                            2 ___8          4
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                Mailing address, if different from principal place
                                                                                                         of business

                                              600         Fifth Avenue
                                              ______________________________________________             _______________________________________________
                                              Number     Street                                          Number     Street

                                              22nd Floor
                                              ______________________________________________             _______________________________________________
                                                                                                         P.O. Box

                                              New York                    NY 10022
                                              ______________________________________________             _______________________________________________
                                              City                        State    ZIP Code              City                      State      ZIP Code


                                                                                                         Location of principal assets, if different from
                                                                                                         principal place of business
                                              New York
                                              ______________________________________________
                                              County                                                     _______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________

                                                                                                         _______________________________________________
                                                                                                         City                      State      ZIP Code




 5.   Debtor’s website (URL)                  n/a
                                              ____________________________________________________________________________________________________




Official Form 201                                 Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
Debtor        MatlinPatterson Global Opportunities Partners II L.P.
              _______________________________________________________                       Case number (if known)_____________________________________
              Name




 6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                          
                                          ✔ Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                          
                                          ✔ None of the above

                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                             § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                               5 ___
                                             ___  2 ___
                                                     5 ___
                                                        9

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                          ✔ Chapter 11. Check all that apply:
                                          
      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                             aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                         affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                        recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                         income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                           11 U.S.C. § 1116(1)(B).
      check the second sub-box.                           
                                                           The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                              noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                              Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                              statement of operations, cash-flow statement, and federal income tax return, or if
                                                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                          ✔ A plan is being filed with this petition.
                                                          
                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                           Chapter 12




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                               page 2
Debtor          MatlinPatterson Global Opportunities Partners II L.P.
                _______________________________________________________                      Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases        ✔ No
                                          
       filed by or against the debtor
       within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                          MM / DD / YYYY

 10.   Are any bankruptcy cases            No
       pending or being filed by a
       business partner or an             
                                          ✔ Yes.           See Attachment A
                                                    Debtor _____________________________________________              Affiliates
                                                                                                         Relationship _________________________
       affiliate of the debtor?                              Southern District of New York
                                                    District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                        MM / DD / YYYY
       attach a separate list.                      Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?
                                          
                                          ✔ Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                              immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                              district.

                                          
                                          ✔ A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.


 12.   Does the debtor own or have        ✔ No
                                          
       possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                        Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                      It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                       What is the hazard? _____________________________________________________________________

                                                      It needs to be physically secured or protected from the weather.

                                                      It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).

                                                      Other _______________________________________________________________________________



                                                   Where is the property?_____________________________________________________________________
                                                                             Number          Street

                                                                             ____________________________________________________________________

                                                                             _______________________________________         _______ ________________
                                                                             City                                            State ZIP Code


                                                   Is the property insured?

                                                      No
                                                      Yes. Insurance agency ____________________________________________________________________

                                                            Contact name     ____________________________________________________________________

                                                            Phone            ________________________________




               Statistical and administrative information




 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
Debtor        MatlinPatterson Global Opportunities Partners II L.P.
              _______________________________________________________                           Case number (if known)_____________________________________
              Name




 13.   Debtor’s estimation of            Check one:
       available funds                   ✔ Funds will be available for distribution to unsecured creditors.
                                         
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

                                         ✔ 1-49
                                                                             1,000-5,000                                25,001-50,000
 14.   Estimated number of                50-99                              5,001-10,000                               50,001-100,000
       creditors
                                          100-199                            10,001-25,000                              More than 100,000
                                          200-999

                                          $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 15.   Estimated assets                   $50,001-$100,000                   $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million               ✔ $100,000,001-$500 million
                                                                                                                         More than $50 billion

                                          $0-$50,000                         $1,000,001-$10 million                     $500,000,001-$1 billion
 16.   Estimated liabilities              $50,001-$100,000                  
                                                                             ✔ $10,000,001-$50 million                    $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                   $10,000,000,001-$50 billion
                                          $500,001-$1 million                $100,000,001-$500 million                  More than $50 billion


              Request for Relief, Declaration, and Signatures


 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
            $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


 17.   Declaration and signature of      Q   The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
       authorized representative of
                                             petition.
       debtor
                                         Q   I have been authorized to file this petition on behalf of the debtor.

                                         Q   I have examined the information in this petition and have a reasonable belief that the information is true and
                                             correct.


                                         I declare under penalty of perjury that the foregoing is true and correct.

                                                         07/06/2021
                                             Executed on _________________
                                                         MM / DD / YYYY


                                         8 /s/ Matthew Doheny
                                             _____________________________________________                 Matthew Doheny
                                                                                                          _______________________________________________
                                             Signature of authorized representative of debtor             Printed name

                                                   Chief Restructuring Officer of General Partner
                                             Title _________________________________________




 Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 4
Debtor        MatlinPatterson Global Opportunities Partners II L.P.
              _______________________________________________________                     Case number (if known)_____________________________________
              Name




 18.   Signature of attorney
                                        8 /s/ Elisha D. Graff
                                            _____________________________________________            Date       07/06/2021
                                                                                                                _________________
                                            Signature of attorney for debtor                                    MM    / DD / YYYY



                                           Elisha D. Graff
                                           _________________________________________________________________________________________________
                                           Printed name
                                            Simpson Thacher & Bartlett LLP
                                           _________________________________________________________________________________________________
                                           Firm name
                                           425         Lexington Ave
                                           _________________________________________________________________________________________________
                                           Number     Street
                                           New York
                                           ____________________________________________________             NY
                                                                                                           ____________  10017
                                                                                                                        ______________________________
                                           City                                                            State        ZIP Code

                                           212-455-2000
                                           ____________________________________                             egraff@stblaw.com
                                                                                                           __________________________________________
                                           Contact phone                                                   Email address



                                           3945292
                                           ______________________________________________________ New York
                                                                                                  ____________
                                           Bar number                                             State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 5
                                        ATTACHMENT A
         Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor


                On the date hereof, each of the related entities listed below (collectively, the
“Debtors”), including the debtor in this chapter 11 case, will file or have filed a voluntary petition
for relief under chapter 11 of title 11 of the United States Code in the United States Bankruptcy
Court for the Southern District of New York. Contemporaneously with the filing of their voluntary
petitions, the Debtors requested procedural consolidation and joint administration of their chapter
11 cases under the case number assigned to the chapter 11 case of MatlinPatterson Global
Opportunities Partners II L.P.



       1. MatlinPatterson Global Opportunities Partners II L.P. (XX-XXXXXXX)

       2. MatlinPatterson Global Opportunities Partners (Cayman) II L.P. (XX-XXXXXXX)

       3. MatlinPatterson Global Opportunities Partners (SUB) II L.P. (XX-XXXXXXX)

       4. MatlinPatterson Global Partners II LLC (XX-XXXXXXX)

       5. MatlinPatterson Global Advisers LLC (XX-XXXXXXX)

       6. MatlinPatterson PE Holdings LLC (XX-XXXXXXX)

       7. Volo Logistics LLC (XX-XXXXXXX)
                               ATTACHMENT B

                     Written Consent of the General Partner
 of MatlinPatterson Global Opportunities Partners II L.P., MatlinPatterson Global
Opportunities Partners (Cayman) II L.P. and MatlinPatterson Global Opportunities
                             Partners (SUB) II L.P.
          WRITTEN CONSENT OF THE GENERAL PARTNER OF
     MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS II L.P.,
 MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS (CAYMAN) II L.P.
 AND MATLINPATTERSON GLOBAL OPPORTUNITIES PARTNERS (SUB) II L.P.

                                           July 6, 2021

               WHEREAS, MatlinPatterson Global Partners II LLC, a Delaware limited liability
company, the General Partner (the “General Partner”) of MatlinPatterson Global Opportunities
Partners II L.P., a Delaware limited partnership (“MP Delaware”), MatlinPatterson Global
Opportunities Partners (Cayman) II L.P., a Cayman Islands exempted limited partnership (“MP
Cayman”), and MatlinPatterson Global Opportunities Partners (SUB) II L.P., a Delaware limited
partnership (“MP SUB” and together with MP Delaware and MP Cayman, the “MP Funds”)
hereby adopts the following resolutions of each of the MP Funds, pursuant to (x) the Revised
Uniform Delaware Limited Partnership Act and the General Partner’s authority to act on behalf of
MP Delaware under the Amended and Restated Limited Partnership Agreement of MP Delaware
(as amended from time to time, the “MP Delaware Partnership Agreement”) and MP SUB under
the Limited Partnership Agreement of MatlinPatterson Global Opportunities Partners (SUB) II
L.P. (as amended from time to time, the “MP SUB Partnership Agreement”) and (y) the
Exempted Limited Partnership Law of the Cayman Islands (2018 Revision) and the General
Partner’s authority to act on behalf of MP Cayman under the Amended and Restated Limited
Partnership Agreement of MP Cayman (as amended from time to time, the “MP Cayman
Partnership Agreement”, and, together with the MP Delaware Partnership Agreement and the
MP SUB Partnership Agreement, the “Partnership Agreements”), without a meeting of the
General Partner, and directs that this Written Consent of the General Partner be filed with the
minutes of the respective proceedings of the General Partner;

              WHEREAS, the term of MP Delaware and MP Cayman expired on September 30,
2013 and the General Partner determined to dissolve MP SUB on May 12, 2021;

                WHEREAS, the General Partner has appointed MP GOP GP II LLC, a Delaware
limited liability company to act as liquidating trustee (the “Liquidating Trustee”), pursuant to
those certain resolutions of the General Partner, dated October 2, 2018, and those certain
resolutions of the General Partner, dated May 12, 2021 to manage the orderly wind up of the affairs
of MP Delaware and MP SUB;

              WHEREAS, the General Partner is currently acting as liquidating trustee to
manage the orderly wind up of the affairs of MP Cayman;

               WHEREAS, notwithstanding the appointment of the Liquidating Trustee, the
General Partner retains all powers and authorities not delegated to the Liquidating Trustee and
remains authorized under the Partnership Agreements to approve the following resolutions on
behalf of each of the MP Funds;

               WHEREAS, the General Partner has reviewed and has had the opportunity to ask
questions of and consult with the management of each of the MP Funds and their legal advisors
regarding the liabilities and liquidity of each of the MP Funds and has had the opportunity to fully
consider each of the strategic alternatives available to each of the MP Funds;

                WHEREAS, in furtherance of the foregoing, the General Partner has determined
pursuant to its duties under the Partnership Agreements that it is in the best interests of each of the
MP Funds and their limited partners to approve the following resolutions in continuation of the
winding up of the affairs and business activities of each of the MP Funds:

NOW, THEREFORE, BE IT HEREBY

 I.     Commencement of Chapter 11 Cases

                RESOLVED, that the General Partner has determined, after consultation with the
management of each of the MP Funds and their legal advisors, that it is desirable and in the best
interests of each of the MP Funds, their creditors and other parties in interest that a petition be filed
by each of the MP Funds seeking relief under the provisions of chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”); and be it further

                RESOLVED, the General Partner, the Liquidating Trustee or any of their
respective officers, including, without limitation, Chief Restructuring Officer of each of the MP
Funds, Matthew Doheny (each, an “Authorized Officer”), in each case, acting singly or jointly,
be, and each hereby is, authorized, empowered, and directed to execute and file in the name and
on behalf of each of the MP Funds all petitions, schedules, motions, lists, applications, pleadings,
and other papers in the Bankruptcy Court, and, in connection therewith, to employ and retain all
assistance by legal counsel, accountants, financial advisors, investment bankers and other
professionals, and to take and perform any and all further acts and deeds which such Authorized
Officer deems necessary, proper, or desirable in connection with each of the MP Funds’ chapter
11 cases (each, a “Chapter 11 Case” and, collectively, the “Chapter 11 Cases”), including,
without limitation, negotiating, executing, delivering and performing any and all documents,
agreements, certificates and/or instruments in connection with the transactions and professional
retentions set forth in this resolution, with a view to the successful prosecution of each of the
Chapter 11 Cases; and be it further

 II.    Retention of Advisors

                RESOLVED, that the law firm of Simpson Thacher & Bartlett, LLP, located at
425 Lexington Avenue, New York, New York 10017, is hereby retained as general restructuring
counsel for each of the MP Funds in the Chapter 11 Cases, subject to Bankruptcy Court approval;
and be it further

              RESOLVED, that the law firm of Schulte Roth & Zabel, LLP, located at 919 Third
Avenue, New York, New York 10022, is hereby retained as conflicts counsel for each of the MP
Funds in the Chapter 11 Cases, subject to Bankruptcy Court approval; and be it further

              RESOLVED, that the firm of Altemis Capital Management LLC, located at 1056
Fifth Avenue, 17th Floor, New York, New York 10028, is hereby retained to provide a chief
financial officer and accounting personnel for each of the MP Funds in the Chapter 11 Cases,
subject to Bankruptcy Court approval; and be it further

               RESOLVED, that the firm of North Country Capital, LLC, located at 215
Washington Street, Suite 0006, Watertown, New York 13601, is hereby retained to provide a chief
restructuring officer for each of the MP Funds in the Chapter 11 Cases, subject to Bankruptcy
Court approval; and be it further

               RESOLVED, that the firm of Kurtzman Carson Consultants LLC, located at 2335
Alaska Ave., El Segundo, California 90245, is hereby retained as claims and noticing agent and
administrative advisor for each of the MP Funds in the Chapter 11 Cases, subject to Bankruptcy
Court approval; and be it further

                RESOLVED, that each of the Authorized Officers be, and hereby is, authorized
and directed to employ any other professionals to assist each of the MP Funds in carrying out their
duties under the Bankruptcy Code in the Chapter 11 Cases, and, in connection therewith, each
Authorized Officer, with power of delegation, is hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers and fees and to cause to be filed an
appropriate application for authority to retain the services of any other professionals as necessary;
and be it further

III.   General

                RESOLVED, that any Authorized Officer is hereby authorized, empowered, and
directed, in the name and on behalf of each of the MP Funds, to cause each of the MP Funds to
enter into, execute, deliver, certify, file and/or record, and perform, such agreements,
instruments, motions, affidavits, applications for approvals or rulings of governmental or
regulatory authorities, certificates, or other documents, and to take such other actions that in
the judgment of the Authorized Officer shall be or become necessary, proper, or desirable in
connection with the Chapter 11 Cases; and be it further

               RESOLVED, that any actions taken by any Authorized Officer, for or on behalf
of each of the MP Funds, prior to the date hereof that would have been authorized by these
resolutions but for the fact that such actions were taken prior to the date hereof be, and they hereby
are, authorized, adopted, approved, confirmed and ratified in all respects as the actions and deeds
of each of the MP Funds.

                                     [Signature Page Follows]
              IN WITNESS WHEREOF, the undersigned has executed this written consent of
the General Partner as of the date first written above.


                                          MATLINPATTERSON GLOBAL PARTNERS II
                                          LLC



                                          Name: Matt Doheny
                                          Title: Chief Restructuring Officer




                      [Signature Page – MP Funds – Ch. 11 Resolutions]
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                               )
In re:                                                         )              Chapter 11
                                                               )
MatlinPatterson Global Opportunities Partners II L.P., et al., )              Case No. 21-________ (___)
                                                               )
                                                      1
                                            Debtors.           )              (Joint Administration Pending)
                                                               )


          DEBTORS’ CORPORATE OWNERSHIP STATEMENT PURSUANT TO
         FED. R. BANKR. P. 1007(a)(1) AND LOCAL BANKRUPTCY RULE 1007-3
                 Pursuant to Rule 1007(a)(1) of the Federal Rules of Bankruptcy Procedure and Rule
1007-3 of the Local Bankruptcy Rules, MatlinPatterson Global Opportunities Partners II L.P., on
behalf of itself and certain of its affiliates as debtors in the above-captioned Chapter 11 Case (the
“Debtors”) hereby represents as follows:
All Debtors – Publicly Traded Securities
                None of the Debtors directly or indirectly owns ten percent (10%) or more of any
class of equity of a corporation whose securities are publicly traded.
MatlinPatterson PE Holdings LLC
        1. 100% of the equity of MatlinPatterson PE Holdings LLC is directly owned by
           MatlinPatterson LLC.
MatlinPatterson Global Advisers LLC
        2. 100% of the equity of MatlinPatterson Global Advisers LLC is directly owned by
           MatlinPatterson PE Holdings LLC.
MatlinPatterson Global Partners II LLC
        3. 100% of the equity of MatlinPatterson Global Partners II LLC is directly owned by
           MatlinPatterson PE Holdings LLC.
        4. MattlinPatterson Global Partners II LLC owns a partnership interest in, and is the
           general partner of, MatlinPatterson Global Opportunities Partners II L.P. and
           MatlinPatterson Global Opportunities Partners (Cayman) II L.P. and MatlinPatterson
           Global Opportunities Partners (SUB) II L.P., all Debtor entities.


1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, if any, are: MatlinPatterson Global Opportunities Partners II L.P. (8284); MatlinPatterson
Global Opportunities Partners (Cayman) II L.P. (8246); MatlinPatterson Global Partners II LLC (6962);
MatlinPatterson Global Advisers LLC (2931); MatlinPatterson PE Holdings LLC (6900); Volo Logistics LLC
(8287); MatlinPatterson Global Opportunities Partners (SUB) II L.P. (9209). The location of the Debtors’ address is:
600 Fifth Avenue, 22nd Floor; New York, New York 10022.
MatlinPatterson Global Opportunities Partners II L.P.
        5. On information and belief, a corporate pension fund owns ten percent (10%) or more
           of the equity interests of MatlinPatterson Global Opportunities Partners II L.P.2
        6. On information and belief, no other entity directly or indirectly owns ten percent
           (10%) or more of the equity interests of MatlinPatterson Global Opportunities
           Partners II L.P. and, in accordance with Rule 7007.1 of the Federal Rules of
           Bankruptcy Procedure and Rule 1007-3 of the Local Bankruptcy Rules, and there are
           no other entities to be disclosed herein.
MatlinPatterson Global Opportunities Partners (Cayman) II L.P.
        7. On information and belief, each of (i) a subsidiary of a state-owned corporation and
           (ii) a foreign pension company owns ten percent (10%) or more of the equity interests
           of MatlinPatterson Global Opportunities Partners (Cayman) II L.P.3
        8. On information and belief, no other entity directly or indirectly owns ten percent
           (10%) or more of the equity interests of MatlinPatterson Global Opportunities
           Partners (Cayman) II L.P., and, in accordance with Rule 7007.1 of the Federal Rules
           of Bankruptcy Procedure and Rule 1007-3 of the Local Bankruptcy Rules, there are
           no other entities to be disclosed herein.
MatlinPatterson Global Opportunities Partners (SUB) II L.P.
        9. On information and belief, each of (i) a subsidiary of a state-owned corporation and
           (ii) a foreign pension company owns ten percent (10%) or more of the equity interests
           of MatlinPatterson Global Opportunities Partners (SUB) II L.P.4
        10. On information and belief, no other entity directly or indirectly owns ten percent
            (10%) or more of the equity interests of MatlinPatterson Global Opportunities

2
         Pursuant to various confidentiality arrangements with the limited partners of MatlinPatterson Global
    Opportunities Partners II L.P., descriptions of the entity that holds ten percent (10%) or more of the equity
    interests of MatlinPatterson Global Opportunities Partners II L.P. is set forth above instead of the entity’s name.
    The Debtors have filed a motion requesting authority to redact the names and addresses of the limited partners
    from all documents filed with the court, including this Corporate Ownership Statement. Pursuant to that
    motion, unredacted copies of this Corporate Ownership Statement will be provided to the Court and the Office
    of the United States Trustee for the Southern District of New York (the “U.S. Trustee”).
3
         Pursuant to various confidentiality arrangements with the limited partners of MatlinPatterson Global
    Opportunities Partners (Cayman) II L.P., descriptions of the two entities that each hold ten percent (10%) or more
    of the equity interests of MatlinPatterson Global Opportunities Partners (Cayman) II L.P. are set forth above
    instead of the entity’s name. The Debtors have filed a motion requesting authority to redact the names and
    addresses of the limited partners from all documents filed with the court, including this Corporate Ownership
    Statement. Pursuant to that motion, unredacted copies of this Corporate Ownership Statement will be provided
    to the Court and the U.S. Trustee.
4
         Pursuant to various confidentiality arrangements with the limited partners of MatlinPatterson Global
    Opportunities Partners (Cayman) II L.P., the predecessor of MatlinPatterson Global Opportunities Partners (SUB)
    II L.P., descriptions of the two entities that each hold ten percent (10%) or more of the equity interests of
    MatlinPatterson Global Opportunities Partners (SUB) II L.P. are set forth above instead of the entity’s name. The
    Debtors have filed a motion requesting authority to redact the names and addresses of the limited partners from
    all documents filed with the court, including this Corporate Ownership Statement. Pursuant to that motion,
    unredacted copies of this Corporate Ownership Statement will be provided to the Court and the U.S. Trustee.
          Partners (SUB) II L.P., and, in accordance with Rule 7007.1 of the Federal Rules of
          Bankruptcy Procedure and Rule 1007-3 of the Local Bankruptcy Rules, there are no
          other entities to be disclosed herein.
Volo Logistics LLC
      11. 100% of the equity of Volo Logistics LLC is directly owned by Oskars Investments
          Ltd., a non-debtor affiliate of the Debtors. Volo Logistics LLC and Oskars
          Investments Ltd. are indirectly owned by Debtor entities MatlinPatterson Global
          Opportunities Partners II L.P. and MatlinPatterson Global Opportunities Partners
          (Cayman) II L.P.
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                               )
In re:                                                         )                Chapter 11
                                                               )
MatlinPatterson Global Opportunities Partners II L.P., et al., )                Case No. 21-________ (___)
                                                               )
                                                      1
                                            Debtors.           )                (Joint Administration Pending)
                                                               )


           DEBTORS’ LIST OF EQUITY SECURITY HOLDERS PURSUANT TO
                          FED. R. BANKR. P. 1007(A)(3)
                Pursuant to Rule 1007(a)(3) of the Federal Rules of Bankruptcy Procedure,
MatlinPatterson Global Opportunities Partners II L.P., on behalf of itself and certain of its affiliates
as debtors in the above-captioned Chapter 11 Cases (the “Debtors”) hereby represents as follows:
                 Debtor                         Equity Security            Kind of Interest         Number/% of
                                                  Holder(s)                                         Interests Held

    MatlinPatterson PE Holdings               MatlinPatterson              Membership              100%
    LLC                                       LLC
    MatlinPatterson Global                    MatlinPatterson PE           Membership              100%
    Advisers LLC                              Holdings LLC
    MatlinPatterson Global                    MatlinPatterson PE           Membership              100%
    Partners II LLC                           Holdings LLC
    MatlinPatterson Global                    MatlinPatterson              Partnership             1.14%
    Opportunities Partners II L.P.            Global Partners II           Interest (General
                                              LLC                          Partner)
    MatlinPatterson Global                    Limited Partners             Partnership             98.86%
    Opportunities Partners II L.P.            (not listed2)                Interest (Limited
                                                                           Partners)
    MatlinPatterson Global                    MatlinPatterson              Partnership             1.26%
    Opportunities Partners                    Global Partners II           Interest (General
    (Cayman) II L.P.                          LLC                          Partner)




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, if any, are: MatlinPatterson Global Opportunities Partners II L.P. (8284); MatlinPatterson
Global Opportunities Partners (Cayman) II L.P. (8246); MatlinPatterson Global Partners II LLC (6962);
MatlinPatterson Global Advisers LLC (2931); MatlinPatterson PE Holdings LLC (6900); Volo Logistics LLC
(8287); MatlinPatterson Global Opportunities Partners (SUB) II L.P. (9209). The location of the Debtors’ address is:
600 Fifth Avenue, 22nd Floor; New York, New York 10022.
2
         The Debtors are requesting a waiver from the requirement to file a list of the limited partner equity security
holders for this entity.
                 Debtor                         Equity Security            Kind of Interest         Number/% of
                                                  Holder(s)                                         Interests Held

 MatlinPatterson Global                       Limited Partners     Partnership                     98.74%
 Opportunities Partners                       (not listed3)        Interest (Limited
 (Cayman) II L.P.                                                  Partners)
 MatlinPatterson Global                       MatlinPatterson      Partnership                     1.26%
 Opportunities Partners (SUB)                 Global Partners II   Interest (General
 II L.P.                                      LLC                  Partner)
 MatlinPatterson Global                       Limited Partners of  Partnership                     98.74%
 Opportunities Partners (SUB)                 MatlinPatterson      Interest (Limited
 II L.P.                                      Global Opportunities Partners)
                                              Partners (Cayman) II
                                              L.P. (not listed4)
 Volo Logistics LLC                           Oskars Investments   Membership                      100%
                                              Ltd.                 Interest




3
         The Debtors are requesting a waiver from the requirement to file a list of the limited partner equity security
holders for this entity.
4
         The Debtors are requesting a waiver from the requirement to file a list of the limited partner equity security
holders for this entity.
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                               )
In re:                                                         )              Chapter 11
                                                               )
MatlinPatterson Global Opportunities Partners II L.P., et al., )              Case No. 21-________ (___)
                                                               )
                                                      1
                                            Debtors.           )              (Joint Administration Pending)
                                                               )


                      CONSOLIDATED LIST OF CREDITORS HOLDING
                           FIVE LARGEST SECURED CLAIMS
              The following is a list of those creditors holding the five largest secured claims
against the Debtors, on a consolidated basis, as of the Petition Date. This list has been prepared
from the books and records of the Debtors for filing in the Debtors’ Chapter 11 Cases.
     Name of Creditor and Contact              Claim Amount           Debt Type                Collateral
             Information

    MP II Preferred Partners L.P.             $57,965,995.00        Intercompany Assets and accounts of
    600 Fifth Avenue                                                Notes        MatlinPatterson Global
    22nd Floor                                                                   Opportunities Partners
    New York, NY 10022                                                           II L.P.,
    Telephone: 212-651-9500                                                      MatlinPatterson Global
    Fax: 212-651-4010                                                            Opportunities Partners
    Email:                                                                       (Cayman) II L.P., and
    matlin@matlinpatterson.com                                                   MatlinPatterson Global
    Attn: David Matlin                                                           Opportunities Partners
                                                                                 (SUB) II L.P.




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, if any, are: MatlinPatterson Global Opportunities Partners II L.P. (8284); MatlinPatterson
Global Opportunities Partners (Cayman) II L.P. (8246); MatlinPatterson Global Partners II LLC (6962);
MatlinPatterson Global Advisers LLC (2931); MatlinPatterson PE Holdings LLC (6900); Volo Logistics LLC
(8287); MatlinPatterson Global Opportunities Partners (SUB) II L.P. (9209). The location of the Debtors’ address is:
600 Fifth Avenue, 22nd Floor; New York, New York 10022.
      Fill in this information to identify the case:

                  MatlinPatterson Global Opportunities Partners II L.P., et al.
      Debtor name __________________________________________________________________
                                              Southern
      United States Bankruptcy Court for the: ______________________             New York
                                                                     District of _________

      Case number (If known):       _________________________
                                                                                               (State)
                                                                                                                                                           Check if this is an
                                                                                                                                                               amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                                    12/15

    A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
    disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by
    secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 20
    largest unsecured claims.


     Name of creditor and complete                  Name, telephone number, and              Nature of the claim   Indicate if     Amount of unsecured claim
     mailing address, including zip code            email address of creditor                (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                                    contact                                  debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                                             professional          unliquidated,   total claim amount and deduction for value of
                                                                                             services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                                             government
                                                                                             contracts)
                                                                                                                                   Total claim, if    Deduction for       Unsecured
                                                                                                                                   partially          value of            claim
                                                                                                                                   secured            collateral or
                                                                                                                                                      setoff
     GOL Linhas Aereas S.A. (formerly VRG Linhas   Attn: Richard Lark                        Litigation            disputed;                                            $60,000,000.00
1    Aereas S.A.)                                  Telephone: +55 11 2128-4700                                     contingent
     Avenida Vinte de Janeiro s/n Passenger        Fax: +55 11 3169 6245
     Terminal No. 2                                Email: ri@voegol.com.br
     Rio de Janeiro International Airport
     Rio de Janeiro, Brazil
     Varig Logistica S.A.                          ADJUD Administradores Judiciais Ltd.,     Litigation            disputed;                                            unliquidated
2    Rua Gomes de Carvalho, no. 1609               Trustee                                                         contingent;
     Vila Olimpia                                  Attn: Vânio Cesar Pickler Aguiar                                unliquidated
     Sao Paulo FL 33130                            Telephone: +55 11 2533
     Brazil                                        Email: adjud@adjud.com.br

     HJDK Aeroespacial S/A                         Licastro & Focaccia Sociedade de         Litigation             disputed;                                             unliquidated
3    Aquillino La Guardia, no. 08                  Advogados                                                       contingent;
     IGRA Building                                 Counsel to HJDK Aeroespacial S/A                                unliquidated
     Panama City, Panama                           Telephone: +55 11 3062-1432
                                                   E-mail: contato@licastroadvogados.com.br



4




5




6




7




8




    Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                                page 1
    Debtor       _______________________________________________________                       Case number (if known)_____________________________________
                 Name




     Name of creditor and complete         Name, telephone number, and   Nature of the claim    Indicate if     Amount of unsecured claim
     mailing address, including zip code   email address of creditor     (for example, trade    claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                       debts, bank loans,     contingent,     claim amount. If claim is partially secured, fill in
                                                                         professional           unliquidated,   total claim amount and deduction for value of
                                                                         services, and          or disputed     collateral or setoff to calculate unsecured claim.
                                                                         government
                                                                         contracts)
                                                                                                                Total claim, if    Deduction for       Unsecured
                                                                                                                partially          value of            claim
                                                                                                                secured            collateral or
                                                                                                                                   setoff

9




10




11




12




13




14




15




16




17




18




19




20




    Official Form 204           Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims                                   page 2
 Fill in this information to identify the case and this filing:


             MatlinPatterson Global Opportunities Partners II L.P., et al.
 Debtor Name __________________________________________________________________
                                         Southern
 United States Bankruptcy Court for the: ______________________             New York
                                                                District of __________
                                                                               (State)
 Case number (If known):    _________________________




Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                     12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit
this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document,
and any amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the
document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



            Declaration and signature



         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
         another individual serving as a representative of the debtor in this case.

         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


             Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

             Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

             Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

             Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

             Schedule H: Codebtors (Official Form 206H)

             Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

             Amended Schedule ____


         
         ✔    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)


         
         ✔                                               Corporate Ownership Statement; Electronic Creditor Matrix; Schedule of 5 Largest Secured Claims
              Other document that requires a declaration__________________________________________________________________________________




        I declare under penalty of perjury that the foregoing is true and correct.

                           07/06/2021
        Executed on ______________                         8 /s/ Matthew Doheny
                                                               _________________________________________________________________________
                           MM / DD / YYYY                       Signature of individual signing on behalf of debtor



                                                                 Matthew Doheny
                                                                ________________________________________________________________________
                                                                Printed name

                                                                Chief Restructuring Officer
                                                                ______________________________________
                                                                Position or relationship to debtor



Official Form 202                           Declaration Under Penalty of Perjury for Non-Individual Debtors
